Exhibit 10.4

 

EXECUTIVE RETENTION AGREEMENT

 

This Executive Retention Agreement dated as of
                                    , 2011 (this “Agreement”) is made and
entered into by and between the Company (defined below), and [Name]
(“Executive”).

 

RECITALS

 

WHEREAS, Executive is an executive of Petrohawk Energy Corporation (the
“Company”); and

 

WHEREAS, concurrently herewith, BHP Billiton Petroleum (North America) Inc.,
North America Holdings II Inc., a wholly owned subsidiary of BHP Billiton
Petroleum (North America) Inc., and the Company are entering into an Agreement
and Plan of Merger (the “Merger Agreement”), pursuant to which, among other
things, (i) North America Holdings II Inc. will commence an Offer to purchase
the Shares of the Company, and (ii) after the acquisition of Shares pursuant to
the Offer (the “Acquisition”), North America Holdings II Inc. shall merge with
and into the Company, with the Company being the surviving corporation (the
“Merger”). As a result of the Merger, the separate corporate existence of North
America Holdings II Inc. shall cease and the Company shall continue as the
surviving corporation of the Merger; and

 

WHEREAS, BHP Billiton Petroleum (North America) Inc., the Company, and Executive
desire for Executive to continue to serve as an executive of the Company
following the Acquisition; and

 

WHEREAS, Executive and the Company are parties to an existing employment
agreement (the “Pre-Acquisition Employment Agreement”), and the termination of
the Pre-Acquisition Employment Agreement and execution of this Agreement by
Executive are an inducement to BHP Billiton Petroleum (North America) Inc.’s
willingness to enter into the Merger Agreement; accordingly, Executive agrees
that, upon becoming effective, this Agreement supersedes and replaces the
Pre-Acquisition Employment Agreement, which will be terminated as of this
Agreement’s effectiveness.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein and the benefits to be received by the parties under
the terms of the Agreement, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.             Effective Date. This Agreement shall be effective as of the
Acceptance Time as defined in the Merger Agreement (the “Effective Date”).  This
Agreement will terminate immediately without any action of either party hereto
and will not take effect if the Merger Agreement terminates prior to the
Acceptance Time.  Except for those provisions which are specifically identified
as surviving the Term of the Agreement, the Agreement shall be in effect from
the Effective Date until December 31, 2012 (the “Term”), unless earlier
terminated pursuant to the terms of this Agreement. Notwithstanding the
foregoing, the Company retains the

 

--------------------------------------------------------------------------------


 

right to terminate Executive’s employment and this Agreement at any time for any
reason, subject to the terms of this Agreement.

 

2.             Definitions. Capitalized terms used but not defined in this
Agreement and defined in the Merger Agreement have the respective meanings
ascribed to them in the Merger Agreement.

 

3.             Services. Executive shall continue as an employee of the Company
and provide such similar services as Executive provided to the Company prior to
the Acquisition, or such other services as may reasonably be directed by the
board of directors and/or the President of the Company.

 

4.             Base Salary. During the Term, the Company shall provide Executive
a base salary at an annual rate that is at least equal to Executive’s base
salary then in effect immediately prior to the Acquisition (“Base Salary”), to
be paid at such intervals as may be established by the Company for payment of
its employees under its normal payroll practices. Executive’s Base Salary is
listed on Schedule 1. Executive’s Base Salary will be paid to Executive by bank
transfer and will be subject to such deductions as may be required by law or
agreed to by Executive. Executive’s Base Salary may be adjusted in accordance
with the Company review process, as determined by the BHP Billiton Petroleum
(North America) Inc. executive compensation committee in its sole discretion.

 

5.             Annual Bonus. In addition to Executive’s Base Salary, during the
Term, Executive shall receive an annual bonus payable in respect of each
calendar year ending during the Term (each such year, a “Bonus Year”) and
according to the Company bonus payment schedule then in effect for Executive’s
bonuses immediately prior to the Acquisition (“Annual Bonus”). Executive is
guaranteed to receive an Annual Bonus in respect of each Bonus Year equal to at
least 100% of Executive’s calendar year 2010 bonus that was paid to Executive in
the first quarter of 2011 pursuant to the terms of the Pre-Acquisition
Employment Agreement (the “Guaranteed Bonus Amount”) (as shown in Schedule 1).
Executive may also be eligible for an increased Annual Bonus (in excess of the
Guaranteed Bonus Amount) based on (1) individual performance factors and (2) key
performance indicators for the Company as determined by the BHP Billiton
Petroleum (North America) Inc. executive compensation committee in its sole
discretion. The maximum Annual Bonus in respect of any Bonus Year which
Executive shall be eligible to earn is 200% of Executive’s Base Salary as of the
Effective Date. In order to receive (a) the Annual Bonus payable in respect of
the Bonus Year ending December 31, 2011, Executive must be employed by the
Company as of the date of payment of the Annual Bonus and (b) the Annual Bonus
payable in respect of the Bonus Year ending December 31, 2012 (which shall be
paid during the first calendar quarter of 2013), Executive must be employed by
the Company on December 31, 2012; provided, however, that in the event of any
Qualifying Termination (as defined in Section 9(c)) occurring prior to
December 31, 2012, Executive shall be entitled to a prorated portion of the
Guaranteed Bonus Amount payable in respect of the Bonus Year in which
Executive’s employment terminated (with such proration based on the number of
days in the relevant Bonus Year in which Executive was employed by the Company
and/or the Company or any of its affiliates, relative to 365 days). Executive’s
Annual Bonus, if any, will be paid to Executive by bank transfer and will be
subject to such deductions as may be required by law or agreed to by Executive.

 

2

--------------------------------------------------------------------------------


 

6.                                       401(k) and Welfare Benefits. During the
Term, Executive shall be entitled to continue to participate in the Petrohawk
Energy Corporation 401(k) Plan and the Petrohawk Energy Corporation Welfare
Benefit Plan, subject to the terms, conditions and limitations of the applicable
plans, then in effect immediately prior to the Acquisition.

 

7.                                       Management Award Plan. Effective
March 1, 2012, Executive shall be eligible for participation in the BHP Billiton
Limited Management Award Plan in accordance with the terms of such plan,
provided Executive is still employed by the Company as of such date. Executive’s
participation shall be targeted at the highest level of participation for your
role.

 

8.                                       Retention Payments.  In consideration
of Executive’s remaining employed by the Company, the Company shall provide
Executive the following:

 

a.             Payment.  Executive shall be eligible to receive a retention
payment in three (3) equal installments (the “Retention Payment”).  Each
Retention Payment installment shall be equal to: (i) Executive’s Base Salary as
of the Effective Date, plus (ii) the amount of Executive’s calendar year 2010
bonus paid to Executive in the first quarter of 2011 pursuant to the terms of
the Pre-Acquisition Employment Agreement.  Subject to Executive’s execution of a
release and waiver of claims, as described below, Executive shall be paid:
(i) the first Retention Payment installment on the Effective Date; (ii) the
second Retention Payment installment on the eight (8) month anniversary of the
Effective Date; and (iii) the third Retention Payment installment on
December 31, 2012.  In order to receive a Retention Payment installment,
Executive must be employed by the Company on the date of payment of such
Retention Payment installment.  If the Executive’s employment terminates for any
reason prior to the date of payment for a Retention Payment installment, such
installment shall not be payable. Moreover, in order to receive each Retention
Payment installment, Executive must execute a general release and waiver of
claims in a form attached hereto as Exhibit “A,” and any period for revocation
of such release and waiver must have expired as of the date of payment of the
Retention Payment installment.

 

b.             Conditional Award of Restricted Shares (Restricted Stock Units). 
On the Effective Date, Executive shall receive a grant of a Conditional Award of
Restricted Shares (restricted stock units) of BHP Billiton Limited having a fair
market value as of the Effective Date equal to six (6) times Executive’s Base
Salary as of the Effective Date (“RSUs”).  The RSUs shall vest pursuant to the
following schedule: (i) one-third of the RSUs will vest on December 31, 2012,
provided that Executive is employed by the Company as of December 31, 2012
(provided however, if the Executive’s employment is terminated by reason of a
Qualifying Termination prior to the payment of the second Retention Payment
installment, the RSUs referred to in this Section 8(b)(i) shall vest upon such
Qualifying Termination); (ii) one-third of the RSUs will vest on August 31,
2013, provided that Executive is employed by the Company as of August 31, 2013;
and (iii) one-third of the RSUs will vest on August 31, 2014, provided that
Executive is employed by the Company as of August 31, 2014.  Notwithstanding the
foregoing, the Chief Executive Petroleum shall have the discretion to accelerate
the vesting of the RSUs.  Notwithstanding anything herein to the contrary, if
any vesting date set forth above (any such date, an “Original Vesting Date”)
occurs at a time when the Executive would not be free to deal in shares under
BHP Billiton’s Securities Dealing document, as amended or replaced from time to
time, the portion of RSUs scheduled to vest on the Original Vesting Date will
not vest on such

 

3

--------------------------------------------------------------------------------


 

date and will vest on the first date thereafter on which the Executive would be
free to deal in such shares (any such date, a “Delayed Vesting Date”), so long
as the Executive is employed by the Company on the Delayed Vesting Date;
provided, however, that if the Executive is employed by the Company on the
Original Vesting Date and the Executive’s employment with the Company terminates
for any reason after the Original Vesting Date but before the corresponding
Delayed Vesting Date, the portion of the RSUs that were scheduled to vest on the
Original Vesting Date will vest on the date of termination of the Executive’s
employment with the Company. The RSUs shall be subject to the terms of the BHP
Billiton Ltd Executive Incentive Plan and separate grant documents.

 

c.                                       Medical and Dental Benefits. Upon
Executive’s resignation from employment with the Company without Good Reason
during the Term, provided that Executive makes a timely election to continue
Executive’s and Executive’s dependants’ group medical and dental coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the
Company will pay Executive’s premium for continuation coverage under COBRA for
the period for which Executive is eligible for such continuation coverage, not
to exceed eighteen (18) months following Executive’s termination of employment
from the Company.

 

9.                                       Separation Benefits; Definitions.

 

a.                                       In the event of Executive’s termination
for any reason at any time during or after the Term, Executive shall be paid a
lump sum payment of any unpaid portion of Executive’s Base Salary and benefits
accrued through the date Executive’s employment terminates and shall be
reimbursed for any unpaid business expenses pursuant to the Company’s expense
reimbursement policy; and

 

b.                                      In the event of any Qualifying
Termination, as such term is defined below, within the two (2) year period
immediately following the Effective Date:

 

(i)            Executive shall be paid a lump sum severance payment on the first
day of the seventh month after the Executive’s “separation from service” (as
defined for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”)) equal to the sum of the following: (A) an amount equal to two
(2) times the greater of (I) Executive’s Base Salary in effect as of the date of
termination, or (II) Executive’s Base Salary in effect immediately prior to the
Effective Date, plus (B) an amount equal to two (2) times the greater of (I) the
amount of any cash bonus payable to Executive for the year in which the date of
termination falls (provided that if the Executive’s bonus for such year has not
been determined as of the date of termination, then the amount of the bonus
shall be determined as if Executive earned 100% of the targeted bonus for such
year, to the extent such target exists) or (II) the amount of the cash bonus
paid to Executive for services rendered during the 2010 calendar year; and

 

(ii)           for a two (2) year period immediately following the termination
of Executive’s employment with the Company, the Company shall continue to
maintain and pay the premiums for Executive’s medical and dental benefits for
Executive and Executive’s family (limited to members of Executive’s family who
were covered at time

 

4

--------------------------------------------------------------------------------


 

of termination) with coverage that is at least as favorable as the coverage
being provided immediately prior to the termination. If the Company determines
in its sole discretion not to continue coverage under the Company’s insurance
plans or if such coverage is not permitted under the Company’s insurance plans,
then the Company will provide Executive with substantially similar insurance
through another carrier or reimburse Executive for the full cost of obtaining
such insurance, which reimbursement amount shall be paid in full as soon as
administratively practicable after Executive’s furnishing the Company with
evidence of the cost of such insurance, which evidence must be furnished within
thirty (30) days of such cost being paid by Executive. The decision of whether
to provide substantially similar insurance through another carrier or reimburse
Executive for the full cost of obtaining such insurance will be in the Company’s
sole discretion.

 

The foregoing benefits referenced in Section 9(b)(i) and (ii) above are
hereafter referred to as the “Severance Benefits.”  Notwithstanding anything
herein to the contrary, in order to receive the Severance Benefits, Executive
must execute a general release and waiver of claims in a form attached hereto as
Exhibit “A”, and any period for revocation of such release and waiver must have
expired, before the date on which any such Severance Benefit is scheduled to be
paid.  Executive shall also receive any unpaid portion of the Executive’s Base
Salary and benefits accrued through the date of termination, which payment is
not contingent upon Executive’s execution of a release and waiver of claims.

 

c.                                       Definitions. For purposes of this
Agreement, the following terms shall have the following meanings:

 

(i)            “Cause” shall mean: (A) the Executive willfully or knowingly
failed to perform his duties in any material respect as required hereunder
(other than any such failure resulting from Executive’s incapacity due to
physical or mental illness or disability) or the commission by Executive of an
act of willful misconduct in any material respect with respect to the Company;
or (B) the engaging by Executive in conduct which is demonstrably and materially
injurious to the Company and/or its subsidiaries or affiliates; or (C) the
willful engaging, or failure to engage, by the Executive in conduct which is in
material violation of any term of this Agreement or the terms of any of the
Company’s written policies and procedures; or (D) the Executive having been
convicted of a felony or having been convicted of, or entered a plea of nolo
contendere to, a crime involving deceit, fraud, perjury or embezzlement.  For
purposes of this Section 9(c)(i), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.  The Company may terminate the Executive’s
employment hereunder for Cause, but only after: (I) giving Executive written
notice of the failure or conduct which the Company believes to constitute Cause;
and (II) with respect to (A) through (C) above, providing the Executive a
reasonable opportunity, and in no event more than thirty (30) days, to cure such
failure or conduct.  In the event the Executive does not cure the alleged
failure or conduct within the time frame provided for such cure by the Company,
the Company shall send Executive written notice specifying the effective date of
the termination of Executive’s employment for Cause hereunder.

 

5

--------------------------------------------------------------------------------


 

(ii)           “Good Reason” shall mean: (A) the material breach by the Company
of any of its obligations hereunder; or (B) a reduction in the Base Salary
and/or Guaranteed Bonus Amount payable to the Executive; or (C) any material
diminution of the Executive’s level of responsibilities, relative to those held
by Executive immediately prior to the Acquisition; or (D) any occurrence which
causes the Executive to have, as Executive’s principal place of employment, a
location other than the metropolitan area of [Tulsa, Oklahoma] [Houston,
Texas].  Executive shall be entitled to terminate Executive’s employment with
the Company under this Agreement upon written notice to the Company for “Good
Reason,” so long as (i) such notice is so provided within ninety (90) days
following the initial existence of the condition giving rise to a claim of “Good
Reason” hereunder and (ii) the Company has not remedied the condition within
thirty (30) days following the Company’s receipt of such notice.  For the
avoidance of doubt, the fact that the Company shall cease to be a publicly
traded corporation in the United States shall not, on its own, constitute an
event giving rise to a claim of “Good Reason” pursuant to clause (C) of the
foregoing definition.

 

(iii)          “Qualifying Termination” shall mean a termination of Executive’s
employment with the Company and/or any of its affiliates under any of the
following circumstances: (A) by the Company and/or any of its affiliates without
Cause; (B) by Executive for Good Reason; (C) due to Executive’s death; or
(D) upon such date as Executive’s employment terminates due to Executive
becoming entitled to receive benefits under the long-term disability insurance
plan in which Executive participates.

 

10.                                 Notice of Voluntary Termination. Executive
may voluntarily separate from employment with the Company at any time by giving
the Company three (3) months’ written notice. The Company may direct Executive
during the whole or any part of this period of separation notice to (a) perform
no work, or (b) perform designated duties, whether or not these duties are part
of Executive’s usual duties, provided that the duties are, in the reasonable
opinion of the Company, commensurate with Executive’s seniority, qualifications
and experience. During such separation notice period, Executive will be entitled
to receive Executive’s Base Salary (payable on the Company’s regular pay dates)
and other benefits to which Executive is entitled under the terms of this
Agreement. Subject to this Section 10, Executive’s usual obligations as set out
in this Agreement continue to apply during the separation notice period.

 

11.                                 Section 4999 Excise Tax Payment.

 

a.                                       Excise Tax Payment. In the event that
it is determined that any payment award, benefit (or any acceleration of any
payment, award, benefit or distribution) made or provided to or for the benefit
of Executive in connection with this Agreement, or Executive’s employment with
the Company or the termination thereof, but determined without regard to any
additional payments required under this Section 11 (a “Payment”) is subject to
the excise tax imposed by Section 4999 of the Code or any interest or penalties
related to such excise tax (collectively, the “Excise Tax”) in connection with
the Acquisition, the Executive will be entitled to receive an additional payment
(an “Excise Tax Payment”) from the Company. The Excise Tax Payment will be equal
to the amount of the Excise Tax.

 

6

--------------------------------------------------------------------------------


 

b.             Determination. Subject to the provisions of Section 11(c), all
determinations required to be made under this Section 11 (including whether and
when an Excise Tax Payment is required) will be made by a nationally recognized
certified public accounting firm designated by the Company (the “Accounting
Firm”). The Accounting Firm will provide detailed supporting calculations both
to the Company and the Executive within fifteen (15) business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is reasonably requested by the Company. All fees and expenses of
the Accounting Firm will be paid by the Company. Any Excise Tax Payment required
to be paid under this Section 11 will be paid by the Company to the Executive as
soon as administratively practicable after the receipt of the Accounting Firm’s
determination, but no later than the end of the calendar year next following the
calendar year in which the Executive remits the related taxes. Any determination
by the Accounting Firm will be binding on the Company and the Executive. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm, the Excise Tax Payment
made by the Company may be less than actually required (the “Underpayment”)
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts its remedies pursuant to Section 11(c) below and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm will determine the amount of the Underpayment that has occurred
and any such Underpayment will be promptly paid by the Company to or for the
benefit of the Executive no later than the end of the calendar year next
following the calendar year in which the Executive remits the related taxes.

 

c.             Contest of Claims. The Executive will notify the Company in
writing of any claim by the Internal Revenue Service that, if successful, would
require the payment by the Company of an Excise Tax Payment. Such notification
will be given as soon as practicable but no later than ten (10) business days
after the Executive is informed in writing of such claim (provided, however,
that the failure to provide such notification within such period as provided
herein shall not relieve the Company of its obligations under this Section 11
except to the extent that the Company is materially prejudiced thereby) and will
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive will not pay such claim prior to the
expiration of the thirty (30) day period following the date on which the
Executive notifies the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such thirty (30) day period
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due) that the Company desires to contest such claim,
the Executive will: (i) provide the Company any information reasonably requested
by the Company relating to such claim; (ii) take such action in connection with
contesting such claim as the Company reasonably requests in writing including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company; (iii) cooperate with the Company
in good faith as necessary to effectively contest such claim; and (iv) permit
the Company to participate in any proceedings relating to such claim. The
Company will bear and pay directly all costs and expenses (including additional
interest, penalties, accountant’s and legal fees) incurred in connection with
such contest of the claim and shall indemnify, defend and hold harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions,
the Company will control all proceedings related to such contested claim, may at
its

 

7

--------------------------------------------------------------------------------


 

sole option pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may at its sole option either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner. The Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company reasonably determines. If the Company directs the
Executive to pay a claim and sue for a refund, the Company will be required to
advance the amount of such payment to the Executive on an interest-free basis
and agrees to indemnify and hold the Executive harmless, on an after-tax basis,
from any Excise Tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance, provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contested claim will be limited to issues with respect to which an Excise
Tax Payment would be payable hereunder and the Executive will be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

 

d.             Refunds. If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 11(c) above, the Executive becomes
entitled to receive any refund with respect to such claim the Executive shall
promptly pay to the Company the amount of such refund attributable to the Excise
Tax on the Payment.

 

12.                                 Section 409A. In the event any payments to
the Executive required to be made pursuant to any provisions of this Agreement
are determined, in whole or in part, to constitute “nonqualified deferred
compensation” (“NQDC”) within the meaning of Section 409A of the Code, then the
portion (which may be all) of such payments that constitute NQDC will not be
paid before the date which is the first day of the seventh month after
Executive’s “separation from service” (as such term is defined in Section 409A
of the Code). The determination of whether and what amount of any payments to
the Executive required to be made pursuant to any provisions of this Agreement
constitute NQDC shall be made by the board of directors of the Company in
consultation with legal counsel, and any such determination shall be final and
binding on the Company and the Executive. The Company makes no representation as
to whether any such payment or any part thereof constitutes or may constitute
NQDC.  Neither the Company nor any of its directors, officers, employees,
agents, or professional advisers shall have any liability to the Executive or
any other person for any amounts incurred by the Executive or any such other
persons by reason of the determination made by the Board pursuant to this
Section 12 or any action taken or omitted by the Board, the Company or any of
the Company’s directors, officers, employees, agents or professional advisers in
the course of or as a result of making such determination. This Agreement is
intended to comply with, or otherwise be exempt from, Section 409A of the Code.
This Agreement shall be administered, interpreted, and construed in a manner
consistent with Section 409A of the Code. Should any provision of this Agreement
be found not to comply with, or otherwise be exempt from, the provisions of
Section 409A of the Code, such provision shall be modified and given effect
(retroactively if necessary), by the Company, with the consent of the Executive,
in such manner as the Company and Executive agree reasonably and in good faith
to be necessary or appropriate to comply with, or to effectuate an exemption
from, Section 409A of the Code. Notwithstanding anything in this

 

8

--------------------------------------------------------------------------------


 

Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes NQDC be accelerated unless and to the extent that such
acceleration is permissible under Treasury Regulation 1.409A-3(j)(4) or any
successor provision. All reimbursements under this Agreement shall be paid as
soon as administratively practicable after Executive has provided the
appropriate documentation, but in no event shall any reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the expense was incurred. Notwithstanding anything in this Agreement to
the contrary, to the extent required by Section 409A of the Code: (1) the amount
of expenses eligible for reimbursement or in-kind benefits provided under this
Agreement (including reimbursements or in-kind benefits under Sections 8 or 9 of
this Agreement) during a calendar year will not affect the expenses eligible for
reimbursement or in-kind benefits provided in any other calendar year, and
(2) the right to reimbursement or in-kind benefits provided under this Agreement
shall not be subject to liquidation or exchange for another benefit.

 

13.           Confidential Information. Both during and after Executive’s
employment with the Company, Executive shall have an obligation to protect and
maintain the confidentiality of information belonging or relating to the Company
and its affiliates, including, without limitation, BHP Billiton Petroleum (North
America) Inc. Accordingly, Executive must not, except as authorized or required
by Executive’s duties to the Company or BHP Billiton Petroleum (North America)
Inc., or an order of any competent court, disclose to any person whatsoever or
otherwise make use of any Confidential Information in whatever form in which
Executive may have acquired it in the course of Executive’s employment
concerning the business, affairs, finances, clients, or trade connections of the
Company or its affiliates, including, without limitation, BHP Billiton Petroleum
(North America) Inc., or any of their suppliers, agents or clients, and
Executive must use Executive’s best efforts to prevent the unauthorized
publication or disclosure of any such Confidential Information. This obligation
continues after the termination of this Agreement and after the termination of
Executive’s employment. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information, data or material
(regardless of form) with respect to the Company or any of its assets,
prospects, business activities, officers, directors, employees, borrowers, or
clients which is: (a) a trade secret, as defined by the Uniform Trade Secrets
Act; (b) provided, disclosed, or delivered to the Executive by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in any capacity, any client, borrower,
advisor, or business associate of the Company, or any public authority having
jurisdiction over the Company or any business activity conducted by the Company;
or (c) produced, developed, obtained or prepared by or on behalf of the
Executive or the Company (whether or not such information was developed in the
performance of this Agreement).  Notwithstanding the foregoing, the term
“Confidential Information” shall not include any information, data or material
which, at the time of disclosure or use, was generally available to the public
other than by a breach of this Agreement, was available to the party to whom
disclosed on a non-confidential basis by disclosure or access provided by the
Company or a third party without breaching any obligations of the Company or
such third party, or was otherwise developed or obtained legally and
independently by the person to whom disclosed without a breach of this
Agreement.

 

14.           Confidentiality of Agreement.  Executive agrees that Executive
will maintain the confidentiality of this Agreement and will not disclose, or
cause to be disclosed, in any fashion

 

9

--------------------------------------------------------------------------------


 

the existence or terms of this Agreement, or the substance or content of
discussions involved in reaching this Agreement to any person, whether orally or
in writing, other than Executive’s attorney, spouse, accountants, auditors or
tax advisors, or as required by appropriate regulatory agencies or taxing
authorities, or as required by law, but only on the condition that Executive
advises these individual(s) in advance of disclosure that the terms and
conditions of this Agreement are strictly confidential.  This obligation
continues after the termination of this Agreement and after the termination of
Executive’s employment. This obligation shall not apply to any information, data
or material which, at the time of disclosure, was generally available to the
public by way of a public filing required by applicable law.

 

15.                                 Non-Disparagement.  During Executive’s
employment with the Company, or at any time within the two-year period
thereafter: (i) Executive agrees that Executive will not in any public way
materially disparage the Company or BHP Billiton Petroleum (North America) Inc.,
and their then-current officers and directors; provided, however, that Executive
shall not be held in breach of this provision should Executive be required to
testify pursuant to subpoena under oath or as otherwise required by law,
provided additionally that Executive testifies truthfully and that, prior to
providing such testimony, Executive promptly notifies the Company that
Executive’s testimony is being sought in sufficient time so as to permit the
Company to seek to prevent or limit such testimony or otherwise seek to obtain a
protective order; and (ii) the Company will direct its and BHP Billiton
Petroleum (North America) Inc.’s respective officers, directors, and management
employees to not materially disparage in any public way Executive or his family.

 

16.                                 Non-Competition and Non-Solicitation.

 

a.                                       The Company’s Promises. Concurrently
with the execution of this Agreement and during the Term of the Agreement, the
Company will provide Executive with (i) Confidential Information, or access to
such information, and (ii) the opportunity to establish goodwill and rapport
with the customers of the Company, and/or any of its affiliates, including,
without limitation, BHP Billiton Petroleum (North America) Inc.

 

b.                                      Definitions.

 

i.              “Competing Business” means any business or entity that engages
in any Company Business that is not the Company, BHP Billiton Petroleum (North
America) Inc. or any of their affiliates.

 

ii.             “Company Business” means (A) any business that is engaged in
leasing, acquiring, exploring, producing, gathering, or marketing hydrocarbons
and/or related products or (B) any other business in which BHP Billiton
Petroleum (North America) Inc. or any of its affiliates (I) are engaging in
which Executive has directly, materially and continuously engaged during the
Term or (II) or in respect of which BHP Billiton Petroleum (North America) Inc.
or its affiliates has taken concrete and material steps towards engaging, the
business plans for which Executive has participated in preparing or of which
Executive has material knowledge.

 

iii.            “Covered Customer” means (a) any person or entity who had
contact with or did business with the Company, or any of its affiliates,
including, without

 

10

--------------------------------------------------------------------------------


 

limitation, BHP Billiton Petroleum (North America) Inc., through Executive in
the previous two (2) years, or (b) any person or entity who had contact with or
did business with the Company, or any of its affiliates, including, without
limitation, BHP Billiton Petroleum (North America) Inc., through someone
Executive supervised in the previous two (2) years.

 

iv.            “Restricted Area” means any area within a 50-mile radius of the
location in which any Company Business is engaged as of the date of termination
of employment. The purpose of any restriction hereunder may not be circumvented
by engaging in business in the Restricted Area through remote means, such as
telephone, correspondence or computerized communication.

 

v.             “Restricted Period” shall mean a period of six (6) complete
calendar months following the termination of Executive’s employment with the
Company.

 

c.                                       Restrictive Covenants. In consideration
of the Company’s promise to provide Executive Confidential Information and the
opportunity to establish goodwill, which will be used by Executive solely for
the benefit of the Company, as well as the Base Salary and other benefits to be
received, Executive agrees to the following:

 

i.              Restriction on Unfair Competition. Executive agrees that during
Executive’s employment with the Company, and for the duration of the Restricted
Period, Executive will not participate in a Competing Business within the
Restricted Area. For purposes of this Section, “participate in” includes,
without limitation, participating, directly or indirectly, either as an
employee, consultant, partner, shareholder, lender, corporate officer, director,
or in any other capacity, in assisting a Competing Business; provided, however,
that nothing in this Section prohibits Executive from making any investment in
any such business (without participating in such business) if: (a) such stocks,
bonds, or other securities in which Executive is investing are listed on any
United States securities exchange or are publicly traded in an over the counter
market; and such investment does not exceed, in the case of any capital stock of
any one issuer, five percent (5%) of the issued and outstanding capital stock,
or in the case of bonds or other securities, five percent (5%) of the aggregate
principal amount thereof issued and outstanding; or (b) such investment is
completely passive and no control or influence over the management or policies
of such business is exercised.

 

ii.             Restriction on Soliciting Covered Customers.  Executive agrees
that during Executive’s employment with the Company, and for the duration of the
Restricted Period, Executive will not, directly or indirectly, except in
connection with Executive’s employment with the Company, for the benefit of the
Company, service, call on, solicit, accept business from, or take away, or
attempt to call on, solicit, accept business from or take away any Covered
Customers in connection with a Competing Business.

 

iii.            Restriction on Soliciting Employees and Contractors. Executive
agrees that during Executive’s employment with the Company, and for the one
(1) year period following the termination of Executive’s employment with the
Company, Executive will not, either directly or indirectly, hire or solicit to
terminate their employment or contract relationship with the Company or any of
its affiliates, or otherwise take away, any employees, contractors, or officers
of the Company, or any of its affiliates, including, without limitation, BHP
Billiton

 

11

--------------------------------------------------------------------------------


 

Petroleum (North America) Inc., who were employed or contracted with, and with
whom Executive, or any employees whom Executive supervised, worked during the
180 days preceding the date of any termination of Executive’s employment with
the Company or whom Executive, or any employees whom Executive supervised, knows
has Confidential Information.

 

d.             Reasonableness.  Executive agrees that the restrictions and
promises in this Agreement are reasonable in terms of geographic scope, duration
and activities and that they go no further than is necessary to protect the
legitimate business interests of the Company, or any of its affiliates,
including, without limitation, BHP Billiton Petroleum (North America) Inc.
Executive acknowledges that the business interest of the Company that is being
protected is reasonably related to the consideration provided to Executive by
the Company.

 

e.             Survival. This Section 16 shall survive the termination of
Executive’s employment with the Company.

 

17.                                 Return of Property. Upon termination of the
Executive’s employment for any reason, Executive shall immediately return all
property of the Company, or its affiliates, including, without limitation, BHP
Billiton Petroleum (North America) Inc.

 

18.                                 Arbitration. Excepting only claims regarding
breach of the non-disparagement, confidential information, non-competition, and
non-solicitation provisions of this Agreement, any dispute, controversy or
claim, of any and every kind or type, whether based on contract, tort, statute,
regulations, or otherwise, arising out of, connected with, or relating in any
way to this Agreement or the obligations of the parties hereunder, including
without limitation, any dispute as to the existence, validity, construction,
interpretation, negotiation, performance, non-performance, breach, termination
or enforceability of this Agreement (in each case, a “Dispute”), shall be
resolved solely and exclusively in accordance with the procedures specified in
this Section 18. The parties shall attempt in good faith to settle any Dispute
by mutual discussions within thirty (30) days after the date that Executive or
the Company gives notice to the other party of such a Dispute. If the Dispute is
not resolved within such thirty (30) day period, the Dispute shall be finally
settled by arbitration administered by the American Arbitration Association
under its Employment Arbitration Rules, and judgment on the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction thereof. The
arbitration shall be held in Houston, Texas and presided over by three
arbitrators. The party giving notice of the Dispute shall appoint one arbitrator
and the other party shall appoint one arbitrator. The two appointed arbitrators
shall together appoint a third arbitrator. This agreement to arbitrate shall be
binding upon the successors, assignees and any trustee or receiver of any party.

 

19.                                 Assignment/Successorship. This Agreement is
one for personal services by Executive, and Executive is not entitled to assign
any of Executive’s obligations, rights or benefits under this Agreement.  This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor of the Company, including without limitation any person, association,
or entity which may hereafter acquire or succeed to all or substantially all of
the business or assets of the Company by any means whether direct or indirect,
by purchase, merger, consolidation, or otherwise.

 

12

--------------------------------------------------------------------------------


 

20.                                 Entire Agreement. This Agreement constitutes
the entire agreement between the parties to this Agreement with respect to the
subject matter of this Agreement, and there are no understandings or agreements
relative to this Agreement that are not fully expressed in this Agreement.  All
prior agreements with respect to the subject matter of this Agreement, whether
written or oral, including, without limitation, the Pre-Acquisition Employment
Agreement, are expressly superseded and replaced by this Agreement.

 

21.                                 Severability. This Agreement shall be deemed
severable and any part of this Agreement that may be held invalid by a court of
competent jurisdiction shall be deemed automatically excluded from this
Agreement and the remaining parts shall remain in full force and effect.

 

22.                                 Amendment. No change, amendment or
modification of this Agreement shall be effective unless it is in writing and
signed by both Executive and an authorized representative of the Company.

 

23.                                 Governing Law and Venue. This Agreement
shall be governed and construed exclusively in accordance with the laws of
Texas. The parties agree that any legal action regarding this Agreement that is
not subject to the arbitration provisions in Section 18 of this Agreement must
be filed in the state or federal courts in Houston, Harris County, Texas.

 

24.                                 Counterparts. This Agreement may be executed
in as many counterparts as may be deemed necessary and convenient, and by the
different parties on separate counterparts, each of which shall be deemed an
original but all of which shall constitute one and the same instrument.

 

The signatures of the parties below confirm their mutual acceptance of the terms
of this Executive Retention Agreement:

 

 

Petrohawk Energy Corporation

 

Executive

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO

RETENTION AGREEMENT

[Name of Executive]

 

Salary:  $[*]

 

2011 Bonus:  $[*]

 

2012 Bonus:  $[*]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

This GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into by and between
Petrohawk Energy Corporation, a Delaware corporation (the “Company”), and
                            , an individual (the “Employee”).

 

RECITALS

 

WHEREAS, the Company desires to provide the Employee with the benefits listed on
Exhibit A-1 to this Agreement (the “Release Benefits”);

 

WHEREAS, the Company requires the Employee to sign and deliver this Agreement to
the Company, and to not revoke this Agreement, in order to receive the Release
Benefits; and

 

WHEREAS, the Employee covenants and warrants that the Employee has not assigned,
transferred, or subrogated any portion of any claim that the Employee could
assert, and the Employee has full authority to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements,
and releases contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee and the
Company acknowledge and agree as follows:

 

Section 1.                              Release Benefits.  In consideration of
the Employee’s willingness to execute this Agreement, which contains certain
provisions releasing the Company and other individuals and entities from Claims
by the Employee, as more fully set forth below, and contingent upon the
satisfaction of the Conditions Precedent set forth in Section 2 below, the
Employee will receive the benefits described on Exhibit A-1 to this Agreement.

 

The Employee acknowledges that the Employee is not otherwise entitled to receive
the Release Benefits, that the Employee has been paid all wages owed, and that
the Release Benefits are being provided by the Company in exchange for the
Employee’s execution and non-revocation of this Agreement.

 

Section 2.                              Conditions Precedent.  The Employee’s
receipt of the Release Benefits is conditioned on the following, which are
collectively referred to in this Agreement as the “Conditions Precedent”:

 

(A)                              The Employee must execute this Agreement, and
must not revoke this Agreement;

 

(B)                                The Company must receive the executed
Agreement within the time period specified in Section 5; and

 

(C)                                If the Employee is executing this Agreement
in connection with the Employee’s termination of employment, the Employee must
return Company property pursuant to Section 6.

 

Section 3.                              Effect of Agreement.  The Employee
acknowledges that no oral or written representation or promise made by any
person concerning Release Benefits or other benefits that is inconsistent with
the provisions of this Agreement shall have any force or effect.

 

1

--------------------------------------------------------------------------------


 

Section 4.                              Terms of the Release of Claims.  The
terms of the Employee’s release of Claims under this Agreement are as follows:

 

(A)                              Definition of Released Parties.  “Released
Parties” shall mean the following:

 

(i)                                     The Company and any parent, subsidiary,
affiliated entity, joint venture, divisions, partnerships, successors,
predecessor, or assigns of the Company;

 

(ii)                                  The stockholders, officers, directors,
employees, agents, trustees, conservators, insurance carriers, contractors,
shareholders, attorneys, representatives, and/or fiduciaries of the Company and
of any subsidiary, affiliated entity, joint venture, successors, predecessor, or
assigns of the Company; and

 

(iii)                               Any persons acting by, through, under, or in
concert with any of the persons or entities listed in Section 4(A)(i) and/or
Section 4(A)(ii).

 

(B)                                Definition of Claims.  “Claims” means debts,
claims, liabilities, demands, and causes of action of every kind, nature, and
description, past or present, known or unknown, which the Employee now has, or
may have, or could ever assert against the Released Parties, but not to include
those where the events in question first arise after the execution of this
Agreement.

 

(C)                                Released Claims.  The Employee hereby
unconditionally and forever releases, acquits, and discharges the Released
Parties from any and all Claims, including, but not limited to, any and all
Claims for wages or damages of any kind whatsoever, arising out of any of the
following:

 

(i)                                     Any contract, express or implied;

 

(ii)                                  Any covenant of good faith and fair
dealing, express or implied;

 

(iii)                               Any legal restriction on the Company’s right
to terminate the Employee;

 

(iv)                              Any federal, state, local, or governmental
statute or ordinance, including, without limitation, the following:

 

(a)                                  The Fair Labor Standards Act of 1938, as
amended;

 

(b)                                 The Immigration and Nationality Act of 1952,
as amended;

 

(c)                                  The Equal Pay Act of 1963, as amended;

 

(d)                                 Title VII of the Civil Rights Act of 1964,
as amended;

 

(e)                                  The Age Discrimination in Employment Act of
1967, as amended by the Older Workers Benefit Protection Act;

 

(f)                                    The Occupational Safety and Health Act of
1970 (commonly referred to as “OSHA”), as amended;

 

2

--------------------------------------------------------------------------------


 

(g)                                 The Employee Retirement Income Security Act
of 1974 (commonly referred to as “ERISA”), as amended;

 

(h)                                 The Pregnancy Discrimination Act of 1978, as
amended;

 

(i)                                     The Migrant and Seasonal Agricultural
Worker Protection Act of 1983, as amended;

 

(j)                                     The Consolidated Omnibus Budget
Reconciliation Act of 1985 (commonly referred to as “COBRA”), as amended;

 

(k)                                  The Employee Polygraph Protection Act of
1988, as amended;

 

(l)                                     The Worker Adjustment and Retraining
Notification Act of 1988, as amended;

 

(m)                               The Americans with Disabilities Act of 1990
(commonly referred to as the “ADA”), as amended;

 

(n)                                 The Civil Rights Act of 1991, as amended;

 

(o)                                 The Family Medical Leave Act of 1993
(commonly referred to as the “FMLA”), as amended;

 

(p)                                 The Uniformed Services Employment and
Reemployment Rights Act of 1994 (commonly referred to as “USERRA”), as amended;

 

(q)                                 The Genetic Information Nondiscrimination
Act of 2008 (commonly referred to as “GINA”), as amended;

 

(r)                                    Title III of the Consumer Credit
Protection Act, as amended;

 

(s)                                  Any state civil rights laws, including,
without limitation, the following laws of the State of Texas:

 

(i)                                     Chapter 451 of the Texas Labor Code;

 

(ii)                                  Chapter 21 of the Texas Labor Code; and

 

(iii)                               The Texas Payday Law;

 

(v)                                 Any other legal limitation on the employment
relationship, or anything related in any way to the Employee’s employment with,
or, if applicable, separation from employment with, the Company;

 

(vi)                              Any employment compensation or employment
benefit plans, including, without limitation, wages, bonuses, vacation pay,
severance pay (including, without limitation, pursuant to the Broken Hill
Proprietary (USA) Inc. Houston Group Severance Pay Plan), short or long term
disability benefits, claims for options or shares of any kind, including, but
not limited to, rights or benefits under any

 

3

--------------------------------------------------------------------------------


 

bonus or incentive compensation plan, welfare benefits, and reimbursement of
business or educational expenses; and/or

 

(vi)                              The laws of contract and tort, including,
without limitation, wrongful termination, constructive discharge, slander,
defamation, intentional or negligent infliction of emotional distress, fraud,
and misrepresentation.

 

The Employee is releasing the Claims, not only for the Employee, but also on
behalf of the Employee’s successors, heirs, assigns, attorneys, agents, related
entities, and representatives.  Notwithstanding anything else in this Agreement,
Claims do not include claims for unemployment benefits, if applicable.  This
Agreement does not prohibit the Employee from filing a claim for unemployment
benefits, if applicable, or from filing a claim for the exclusive purpose of
enforcing the Employee’s rights under this Agreement.

 

(D)                               Consideration for Release of Claims.  The
Employee agrees that the Employee’s release of Claims agreed to in this
Agreement is in consideration for the Release Benefits and other rights and
benefits provided in this Agreement to the Employee by the Company, none of
which the Employee is entitled to receive without the Employee’s release of
Claims.

 

(E)                                 No Pending Claims.  The Employee represents
that the Employee has no Claims on file, lodged, or otherwise currently pending
against the Released Parties, and the Employee expressly agrees that this
Agreement shall extend and apply to all unknown, unsuspected, and unanticipated
injuries and damages that occurred during the Employee’s employment, as well as
those that are now disclosed.

 

(F)                                 Later Claims.  This Agreement shall not be
construed to waive any claims where the events in dispute first arise after the
execution of this Agreement.

 

(G)                                Enforcement of Agreement by Employee. 
Subject to the terms of any arbitration agreement between the Company and the
Employee, the Company acknowledges and agrees that this Agreement shall not be
construed to preclude the Employee from filing a claim for the exclusive purpose
of enforcing the Employee’s rights under this Agreement.

 

(H)                               Enforcement of Agreement by the Released
Parties.  The Employee acknowledges and agrees that the Released Parties may
recover from the Employee any loss, including attorneys’ fees and costs of
defending against any claim brought by the Employee, that the Released Parties
might incur which arise out of the Employee’s breach of this Agreement.

 

(I)                                    Disclaimer of Liability.  The Company’s
decision to offer the Release Benefits in exchange for a release of Claims
against the Released Parties shall not be construed as an admission by the
Company or any of the other Released Parties of any of the following:

 

(i)                                     Any liability whatsoever;

 

(ii)                                  Any violation of the rights of the
Employee or of any other person; and/or

 

(iii)                               Any violation of any order, law, statute,
duty, or contract.

 

4

--------------------------------------------------------------------------------


 

The Company and the other Released Parties specifically disclaim any liability
to the Employee or to any other person for any alleged violation of the rights
of the Employee or any other person, or for any alleged violation of any order,
law, statute, duty, or contract on the part of the Released Parties.

 

(J)                                   Acknowledgements.  The Employee hereby
acknowledges the following:

 

(i)                                     The Employee has read and fully
understands all of the provisions of this Agreement;

 

(ii)                                  The Employee understands that the release
of Claims hereunder is final and binding;

 

(iii)                               The Employee understands and agrees that the
Employee cannot challenge the enforceability of the Agreement and the release of
Claims hereunder;

 

(iv)                              None of the Released Parties has made any
promise or representation to the Employee that is not set forth in this
Agreement.  In signing this Agreement, the Employee is not relying on any such
promise or representation but instead is relying solely on the Employee’s own
judgment and on the agreement of the Released Parties to comply with their
obligations under this Agreement;

 

(v)                                 The Employee has been given a reasonable
amount of time (twenty-one (21) days) to consider the terms of this Agreement
and to seek advice from legal counsel and tax advisors relating to the legal
effect of the release of Claims and the tax implications of the Release
Benefits; and

 

(vi)                              The Employee accepts the terms of this
Agreement as fair and equitable under all the circumstances, and knowingly and
voluntarily enters into this Agreement without duress or coercion from any
source.

 

Section 5.                              Agreement Acceptance Period.

 

(A)                              Deadline to Accept.  The Employee has
twenty-one (21) days to consider this Agreement before executing it.  The
Employee has until                   , to accept the terms of this Agreement. 
The Employee may, however, accept it at any time before that date.

 

(B)                                Attorney Consultation.  In compliance with
the Older Workers Benefit Protection Act, the Company hereby advises the
Employee to consult with an attorney about this Agreement prior to signing the
Agreement.

 

(C)                                Revocation Period.  The Company advises the
Employee that the Employee has seven (7) calendar days after signing this
Agreement to revoke (cancel) this Agreement.  The Company advises the Employee
that this Agreement will not become effective or enforceable until the
revocation (cancellation) period has expired.  The Company advises the Employee
that to revoke (cancel) this Agreement, the Employee must submit the Employee’s
revocation (cancellation) in writing to
                                                                                                              ,
before the expiration of the seven (7) day period and any and all originals or
copies of the Agreement must be returned to
                                                 at the time of revocation

 

5

--------------------------------------------------------------------------------


 

(cancellation).  The Company advises the Employee that if the Employee revokes
(cancels) this Agreement within the seven (7) day period, the Employee will not
be entitled to the Release Benefits.

 

(D)                               Forfeiture of Release Benefits.  The Employee
will not be eligible to receive Release Benefits (i) if this Agreement is not
signed and returned to the Company on or before the date described above,
(ii) if the Employee revokes (cancels) this Agreement pursuant to Section 5(C),
or (iii) if the other Conditions Precedent described in Section 2 are not met.

 

(E)                                 Acceptance.  To accept this Agreement, the
Employee must sign this Agreement and return it to:

 

 

The Agreement must be hand-delivered or mailed to the Company and must be
received by 11:59 P.M. on                 .

 

Section 6.                              Return of Company Property.  If the
Employee is executing this Agreement in connection with the Employee’s
termination of employment, the Employee agrees that on or before the seventh
(7th) day following the Employee’s Termination of Employment, the Employee will
return to the Company all files, memoranda, records, keys, and property,
including, but not limited to, all electronic or communications equipment, and
any and all documents in any form whatsoever, including, but not limited to,
documents in any electronic form, that the Employee received from the Company or
its employees or that the Employee generated in the course of employment with
the Company, except those of a personal nature, including, but not limited to,
copies of all of the Employee’s annual reviews and other materials that were the
property of the Employee prior to employment with the Company.

 

Section 7.                              Tax Payments, Withholding, and
Reporting.  The Employee recognizes that the Release Benefits will result in
taxable income to the Employee that the Company (or any of the other Released
Parties) will report to the appropriate taxing authorities.  The Employee agrees
that the entity reporting such taxable income shall have the right to deduct
from the Release Benefits any taxes it determines are required by law to be
withheld with respect to them (including federal, state, local, or foreign
income taxes and employment taxes).

 

Section 8.                              Confidentiality of Agreement.  The
Employee and the Company agree that the terms of the Agreement shall be
confidential.  The Company and the Employee specifically agree that they will
neither now, nor at any time in the future, disclose or cause to be disclosed
the terms of this Agreement, except that disclosure may occur as follows:

 

(A)                              To employees of the Company, but only to the
limited extent necessary to perform the terms of this Agreement;

 

(B)                                To the Employee’s spouse or in connection
with obtaining legal, financial, and/or tax advice regarding the terms,
provisions, and effect of this Agreement;

 

(C)                                As may be necessary in filing tax returns or
SEC filings;

 

6

--------------------------------------------------------------------------------


 

(D)                               As may be necessary in connection with
enforcing the terms and conditions of this Agreement as provided herein; and/or

 

(E)                                 As may be necessary in response to a valid
subpoena or other lawful process and to comply with applicable law.

 

This confidentiality and non-disclosure clause is a material term of this
Agreement, and in the event of the breach of this clause by the Employee, the
Employee shall return to Company the full amount of Release Benefits paid under
this Agreement.

 

Section 9.                              Confidential Information.  The Employee
acknowledges that the Employee has been exposed to and has received, as part of
the Employee’s employment with the Company, information and materials that the
Company and the other Released Parties consider confidential, proprietary, trade
secrets, and/or intellectual property of the Released Parties (herein referred
to as “Confidential Material”), including, without limitation, their costs,
customers, customer information, practices, procedures, trade secrets, product
marketing, financial information, future plans, or other confidential
information in which the Company and the other Released Parties have a
proprietary interest. The Employee acknowledges that all information and
materials that have been provided to the Employee by the Company and the other
Released Parties are classified as Confidential Material, including, but not
limited to, information provided by their affiliates, customers, clients, and/or
business associates in the course of the Released Parties’ business.  The
Employee agrees that after leaving the employment of the Company, the Employee
will not disclose or use any such Confidential Material acquired during the
course of employment with the Company, unless required by a lawful order of a
court of competent jurisdiction or otherwise required by law to do so.

 

Section 10.                       Non-Disparagement.  The Employee agrees not to
make any public oral or written statements that are negative, disparaging, or
damaging to the name, reputation, or business of the Company or any other
Released Party.

 

Section 11.                       Relief upon Violation of Covenants.  In the
event that either party breaches any duty under Section 8, Section 9, or
Section 10, the other party will be entitled to injunctive relief to obtain
specific performance of such duty and will be entitled to recover its costs and
attorneys’ fees for obtaining said injunctive relief.

 

Section 12.                       Assignment.  The Employee’s rights under this
Agreement are personal in nature, and the Employee may not assign this Agreement
or the Employee’s rights hereunder without the written consent of the Company,
which consent may be withheld in the Company’s sole discretion.  The Company may
assign this Agreement without the Employee’s consent.  Subject to the
limitations set forth in this Section, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, personal representatives,
successors, and assigns.

 

Section 13.                       Modifications.  This Agreement shall not be
varied, altered, modified, canceled, changed, or in any way amended except by
mutual agreement of the parties hereto in a written instrument executed by the
parties hereto or their legal representatives, successors, and/or permitted
assigns.

 

Section 14.                       Severance of Terms.  If any provision of this
Agreement is or may be held by a court or arbitrator of competent jurisdiction
to be invalid, void, or unenforceable to any extent, the validity of the
remaining parts, terms, or provisions of this Agreement shall not be affected
thereby, and such illegal or invalid part, term, or provision shall be deemed
not to be part of this Agreement.  The remaining provisions shall nevertheless
survive and continue in full force and effect without being invalidated in any
way.

 

7

--------------------------------------------------------------------------------


 

Section 15.                       Entire Agreement.  Except for any retention
agreement Employee entered into with the Company, or any other Released Party,
this Agreement sets forth the entire agreement between the parties regarding the
subject matter in this Agreement, and there are no other agreements or
understandings regarding the subject matter in this Agreement other than those
set out in this Agreement.

 

Section 16.                       State Law.  This Agreement is made within the
State of Texas.  Therefore, except where preempted by federal law, this
Agreement shall in all respects be interpreted, enforced, and governed
exclusively under the laws of the State of Texas and shall in all cases be
construed as a whole (according to its fair meaning, and not strictly for or
against any of the parties).  Any action seeking interpretation or enforcement
of its terms may be maintained only in the courts of Harris County, Texas
without regard to where the cause of action arose.

 

Section 17.                       Counterparts.  This Agreement may be executed
in counterparts, each of which shall be construed as an original for all
purposes, but all of which taken together shall constitute one and the same
Agreement.

 

Section 18.                       Incorporation of Recitals.  All recitals
included in the introductory portion of this Agreement are incorporated into the
terms hereof by this reference.

 

Section 19.                       Titles.  The titles of Sections, Subsections,
and Paragraphs in the Agreement are placed herein for convenience of reference
only, and the Agreement is not to be construed by reference thereto.

 

IN WITNESS WHEREOF, the parties have caused this General Release Agreement to be
executed as of the last date written below.

 

“COMPANY”

 

PETROHAWK ENERGY CORPORATION

1000 Louisiana St. Ste. 5600

Houston, TX 77002

 

 

By:

 

 

 

 

[Name]

 

Date

 

[Title]

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

 

Date

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[List Release Benefits]

 

9

--------------------------------------------------------------------------------